



Exhibit 10.3



--------------------------------------------------------------------------------













Boston Scientific Corporation 2011 Long-Term Incentive Plan


Global Deferred Stock Unit Award Agreement


Month dd, yyyy








[Employee's Name]
(“Participant”)












































EMPLOYEE COPY
PLEASE RETAIN FOR YOUR RECORDS





--------------------------------------------------------------------------------











Boston Scientific Corporation 2011 Long-Term Incentive Plan
Global Deferred Stock Unit Award Agreement


This Global Deferred Stock Unit Award Agreement (the “Agreement”), dated ddth
day of Month, yyyy (the “Grant Date”), is between you and Boston Scientific
Corporation, a Delaware corporation, (the "Company") in connection with the
Award of Deferred Stock Units by the Committee under the Boston Scientific
Corporation 2011 Long-Term Incentive Plan (the “Plan”). Capitalized terms used
but not defined in this Agreement shall have the same meaning as assigned to
them in the Plan. The applicable terms and conditions of the Plan are
incorporated into and made a part of this Agreement.


1.    Grant of Units. The Committee hereby grants you that number of Deferred
Stock Units as set forth in this Agreement (the “Units”). Each Unit represents
the Company's commitment to issue to you one share of Stock subject to the
conditions set forth in this Agreement. This Award is granted pursuant to and is
subject to the provisions of the Plan and the terms and conditions of this
Agreement and any applicable Addendum.


2.    Vesting. The Units shall vest and shares of Stock will be issued to you
according to the vesting schedule set forth in this Agreement. Except as
otherwise provided in Sections 4, 5, 6, 7 and 8 below, the Units will vest,
subject to the conditions described in Section 7 below, in approximately equal
annual installments on each of the five (5) consecutive anniversaries of the
Grant Date, beginning on the first anniversary of the Grant Date. No shares of
Stock shall otherwise be issued to you prior to the date on which the Units
vest. Notwithstanding anything in the Agreement to the contrary, the Company
may, in its sole discretion, settle the Units in the form of a cash payment to
the extent that settlement in shares of Stock is prohibited under local law or
would require the Company and/or any of its Affiliates to obtain the approval of
any governmental and/or regulatory body in your country of residence (or country
of employment, if different). Alternatively, the Company may, in its sole
discretion, settle the Units in the form of shares of Stock but require you to
immediately sell such Stock (in which case, this Agreement shall give the
Company the authority to issue sales instructions on your behalf).


3.    Participant's Rights in Stock. The shares of Stock, if and when issued to
you pursuant to this Agreement, shall be registered in your name and evidenced
in a manner as determined by the Company, in its sole discretion. Under no
circumstance will you be deemed, by virtue of the granting of the Units, to be a
holder of any shares of Stock underlying the Units or be entitled to the rights
or privileges of a holder of such shares of Stock (including the right to
receive dividends or vote the shares of Stock), unless and until the Units have
vested with respect to such shares of Stock and the shares of Stock have been
issued to you.





Rev. 6.2013                       2

--------------------------------------------------------------------------------



4.    Death. In the event you terminate employment by reason of death, any Units
that have not vested prior to the date of your death shall immediately vest and
shares of Stock shall be issued in accordance with your will or the laws of
descent and distribution; provided that you have remained in continuous service
with the Company or an Affiliate through the first anniversary of the Grant
Date. In the event that your death occurs prior to the first anniversary of the
Grant Date, a number of the Units equal to the percentage of the year completed
(based on the number of full and partial months of employment completed in such
vesting year, rounded up to the nearest whole month) prior to death shall
immediately vest and shares of Stock shall be issued in accordance with your
will or the laws of descent and distribution and all remaining unvested Units
shall immediately terminate and be forfeited.


5.    Retirement. Notwithstanding Section 4.a.(4)(B) of the Plan, if you
terminate employment by reason of your Retirement (as the term is defined in the
Plan or determined under local law), any Units that have not vested prior to the
date of your Retirement shall immediately terminate and be forfeited in their
entirety.


6.     Disability. If you terminate employment by reason of your Disability (as
the term is defined in the Plan or determined under local law), any Units that
have not vested prior to the date of your Disability shall immediately vest and
shares of Stock shall be issued to you; provided you have remained in continuous
service with the Company or an Affiliate through the first anniversary of the
Grant Date. In the event that your Disability occurs prior to the first
anniversary of the Grant Date, all unvested Units shall immediately terminate
and be forfeited in their entirety.


7.    Other Termination of Employment; Certain Vesting Conditions. If your
employment terminates for any reason other than death or Disability, any Units
that have not vested prior to the date of your termination shall terminate and
be forfeited on the effective date of such termination, except if your
employment terminates for Cause, in which case, all unvested Units shall be
forfeited upon notice of your termination for Cause. The issuance of shares of
Stock is conditioned on your continuous employment with the Company or an
Affiliate through and on the applicable anniversary of the Grant Date as set
forth in Section 2 above. For purposes of the vesting conditions set forth in
this Agreement, the effective date of your termination shall be deemed to be the
last day of your active service with the Company or an Affiliate (if
applicable). Notwithstanding anything to the contrary in the Plan or this
Agreement, and for purposes of clarity, the date of your termination of
employment shall not be extended by any statutory or common law notice of
termination period.


8.    Change in Control of the Company. In the event of a Change in Control of
the Company, any Units that have not vested prior to the Change in Control shall
immediately vest and shares of Stock will be issued to you; provided, however,
that if you have entered into a Change in Control agreement with the Company,
the Units will vest according to the provisions of the Change in Control
agreement.


9.    Recoupment Policy.

Rev. 6.2013                       3

--------------------------------------------------------------------------------





(a)    Current Recoupment Policy. Pursuant to the Company's recoupment policy
and to the extent permitted by governing law, the Board, in its discretion, may
seek Recovery of the Award granted to you if you are a Current Executive Officer
or Former Executive Officer and you, in the judgment of the Board, commit
misconduct or a gross dereliction of duty that results in a material violation
of Company policy and causes significant harm to the Company while serving in
your capacity as Executive Officer.


(i)    Definitions. The following terms, when used in this Section 9, shall have
the meaning set forth below:


(1)    "Current Executive Officer" means any individual currently designated as
an “officer” by the Board for purposes of Section 16 of the Securities Exchange
Act of 1934, as amended.


(2)    "Executive Officer" means any Current Executive Officer or Former
Executive Officer.


(3)    "Former Executive Officer" means any individual previously (but not
currently) designated as an “officer” by the Board for purposes of Section 16 of
the Securities Exchange Act of 1934, as amended.


(4)    "Recovery" means the forfeiture or cancellation of unvested Units.


(b)    Provisions Required by Law. If the Company subequently determines that it
is required by law to apply a "clawback" or alternate recoupment provision to
outstanding Awards, under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or otherwise, then such clawback or recoupment provision also
shall apply to this Award, as applicable, as if it had been included on the
Grant Date and the Company shall notify you of such additional provision.


10.    Consideration for Stock. The shares of Stock subject to the Units are
intended to be issued for no cash consideration.


11.    Issuance of Stock. The Company shall not be obligated to issue any shares
of Stock until (a) all federal, state and local laws and regulations, as the
Company may deem applicable, have been complied with; (b) the shares have been
listed or authorized for listing upon official notice to the New York Stock
Exchange, Inc. or have otherwise been accorded trading privileges; and (c) all
other legal matters in connection with the issuance and delivery of the shares
have been approved by the Company's legal department.


12.    Transferability; Restrictions on Shares; Legend on Certificate. Until the
vesting conditions of this Award have been satisfied and shares of Stock have
been issued in accordance with the terms of this Agreement and any applicable
Addendum or by action of the Committee, the Units awarded under this Agreement
are not transferable and you

Rev. 6.2013                       4

--------------------------------------------------------------------------------



shall not sell, transfer, assign, pledge, gift, hypothecate or otherwise dispose
of or encumber the Units awarded under this Agreement. Transfers of shares of
Stock by you are subject to the Company's Stock Trading Policy and applicable
securities laws. Shares of Stock issued to you in certificate form or to your
book entry account upon satisfaction of the vesting and other conditions of this
Award may be restricted from transfer or sale by the Company and evidenced by
stop-transfer instructions upon your book entry account or restricted legend(s)
affixed to certificates in the form as the Company or its counsel may require
with respect to any applicable restrictions on sale or transfer.


13.    Satisfaction of Tax Obligations. Regardless of any action the Company or
the Affiliate that employs you (the “Employer”) (if applicable) takes with
respect to any or all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), you acknowledge and agree
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Units or the shares of Stock issued upon
vesting of the Units, and (b) do not commit to structure the terms of the Award
(or any aspect of the Units) to reduce or eliminate your liability for
Tax-Related Items.


Upon the issuance of shares of Stock or the satisfaction of any vesting
condition with respect to the shares of Stock to be issued hereunder, if your
country of residence (and/or the country of employment, if different) requires
withholding of Tax-Related Items, the Company may hold back from the total
number of shares of Stock to be delivered to you, and shall cause to be
transferred to the Company, whole shares of Stock that have an aggregate Fair
Market Value sufficient to pay the minimum Tax-Related Items required to be
withheld with respect to the shares of Stock. The cash equivalent of the shares
of Stock withheld will be used to settle the obligation to withhold the
Tax-Related Items. By accepting the grant of Units, you expressly consent to the
withholding of shares of Stock and/or cash as provided for hereunder.


Alternatively, you hereby authorize the Company (on your behalf and at your
direction pursuant to this authorization) to immediately sell a sufficient whole
number of shares of Stock acquired upon vesting resulting in sale proceeds
sufficient to pay the minimum Tax-Related Items required to be withheld. You
agree to sign any agreements, forms and/or consents that reasonably may be
requested by the Company (or the Company's designated brokerage firm) to
effectuate the sale of the shares of Stock (including, without limitation, as to
the transfer of the sale proceeds to the Company to satisfy the Tax-Related
Items required to be withheld). Further, the Company or the Employer may, in its
discretion, withhold any amount necessary to pay the Tax-Related Items from your
salary or any other amounts payable to you, with no withholding of shares of
Stock or sale of shares of Stock, or may require you to submit a cash payment
equivalent to the minimum Tax-Related Items required to be withheld with respect
to the Units.     


All other Tax-Related Items related to the grant of Units and any shares of
Stock delivered in settlement thereof are your sole responsibility. In no event
shall whole shares

Rev. 6.2013                       5

--------------------------------------------------------------------------------



be withheld by or delivered to the Company in satisfaction of any Tax-Related
Items in excess of the maximum statutory tax withholding required by law. You
agree to indemnify the Company and its Affiliates against any and all
liabilities, damages, costs and expenses that the Company and its Affiliates may
hereafter incur, suffer or be required to pay with respect to the payment or
withholding of any Tax-Related Items.


The Units are intended to be exempt from the requirements of Section 409A of the
U.S. Internal Revenue Code of 1986, as amended (the “Code”). The Plan and this
Agreement shall be administered and interpreted in a manner consistent with this
intent. If the Company determines that the Agreement is subject to Code Section
409A and that it has failed to comply with the requirements of that Section, the
Company may, in its sole discretion, and without your consent, amend this
Agreement to cause it to comply with Code Section 409A or be exempt from Code
Section 409A.


14.    Repatriation and Legal/Tax Compliance Requirements. If you are resident
or employed outside of the United States, you agree, as a condition of the grant
of Units, to repatriate all payments attributable to the shares of Stock and/or
cash acquired under the Plan (including, but not limited to, dividends and any
proceeds derived from the sale of the shares of Stock acquired pursuant to the
Units) in accordance with local foreign exchange rules and regulations in your
country of residence (and country of employment, if different). In addition, you
agree to take any and all actions, and consent to any and all actions taken by
the Company and the Employer, as may be required to allow the Company and the
Employer to comply with local laws, rules and regulations in your country of
residence (and country of employment, if different). Finally, you agree to take
any and all actions as may be required to comply with your personal legal and
tax obligations under local laws, rules and regulations in your country of
residence (and country of employment, if different).
    
15.    Data Privacy. The collection, processing and transfer of your personal
data as it relates to the Units is necessary for the Company's administration of
the Plan and your participation in the Plan, and your denial and/or objection to
the collection, processing and transfer of personal data may affect your ability
to participate in the Plan. As such, you voluntarily acknowledge, consent and
agree (where required under applicable law) to the collection, use, processing
and transfer of personal data as described in this Section 15.


You understand that the Company or the Employer (if applicable) holds certain
personal information about you, including (but not limited to) your name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any shares of
Stock held in the Company, and details of all Units awarded to you (vested,
unvested and expired) for the purpose of managing and administering the Plan
(“Data”). The Data may be provided by you or collected, where lawful, from the
Company, its Affiliates or third parties, and the Company or the Employer will
process the Data for the exclusive purpose of implementing, administering and
managing your participation in the Plan. The data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence.

Rev. 6.2013                       6

--------------------------------------------------------------------------------





You hereby explicitly consent to the transfer of Data by the Company or the
Employer (if applicable) as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
or the Employer (if applicable) may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan, including but not limited to E*Trade Corporate Services
(“E*Trade”) or any successor or any other third party that the Company or
E*Trade (or its successor) may engage to assist with the administration of the
Plan from time to time. You also consent to the transfer of Data outside your
country of residence or employment (if applicable), including to the United
States. You hereby authorize (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of Stock acquired pursuant to the Plan.


You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion or blockage (for
breach of applicable laws) of the Data, and (d) to oppose, for legal reasons,
the collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
your participation in the Plan. You may seek to exercise these rights by
contacting your local Human Resources manager.


16.    No Rights to Continued Employment. The Units granted under the Plan and
this Agreement (and any applicable Addendum to this Agreement) shall not confer
upon you any right to continue in the employ of the Company or the Employer, and
this Agreement (and any applicable Addendum to this Agreement) shall not be
construed in any way to limit the Company's (or the Employer's, as the case may
be) right to terminate or change the terms of your employment (as otherwise may
be permitted under local law).


17.    Discretionary Nature of Plan. You acknowledge and agree that the Plan is
discretionary in nature and may be amended, cancelled or terminated by the
Administrator, in its sole discretion, at any time. The grant of the Units under
the Plan is a one-time benefit and does not create any contractual or other
right to receive Units or benefits in lieu of Units in the future. Future Awards
under the Plan, if any, will be at the sole discretion of the Administrator,
including, but not limited to, the form and timing of any Award, the number of
shares of Stock subject to such Units and the vesting provisions. Any amendment,
modification or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of your employment with the Company or
the Employer.


18.    Voluntary Participation in the Plan. You acknowledge that your
participation in the Plan is voluntary.



Rev. 6.2013                       7

--------------------------------------------------------------------------------



19.    Extraordinary Item of Compensation. The grant of Units under the Plan is
an extraordinary item of compensation outside the scope of your employment (and
your employment contract, if any). Any grant of Units under the Plan is not part
of normal or expected compensation or salary for any purpose, including, but not
limited to, the calculation of any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and, in no event, should be considered
as compensation for, or relating in any way to, past services for the Company or
the Employer.


20.    Waiver of Entitlement to Compensation or Damages. In consideration of the
grant of the Units under this Agreement, no claim or entitlement to compensation
or damages shall arise from termination of the Units or diminution in value of
the Units or shares of Stock acquired upon vesting of the Units resulting from
termination of your employment by the Company or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and you irrevocably
release the Company and the Employer from any such claim that may arise.
Notwithstanding the foregoing, if any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting this Agreement, you
will be deemed to have irrevocably waived your entitlement to pursue such claim.


21.    Not a Public Offering. The grant of the Units under the Plan is not
intended to be a public offering of securities in your country of residence (and
country of employment, if different). The Company has not submitted any
registration statement, prospectus or other filings to the local securities
authorities unless otherwise required under local law, and the grant of the
Units is not subject to the supervision of the local securities authorities.


22.    No Advice Regarding Grant. No Employee of the Company is permitted to
advise you regarding your participation in the Plan or your acquisition or sale
of the shares of Stock subject to the Units. Investment in shares of Stock
involves a degree of risk. Before deciding whether to participate in the Plan,
you should carefully consider all risk factors relevant to the acquisition of
shares of Stock under the Plan, and you should carefully review all of the
materials related to the Units and the Plan. You are hereby advised to consult
with your own personal tax, legal and financial advisors before taking any
action related to the Plan.


23.    Investment Intent. You acknowledge that the acquisition of the shares of
Stock to be issued hereunder is for investment purposes without a view to
distribution thereof.


24.    Award Subject to the Plan. The Award to be made pursuant to this
Agreement is made subject to the Plan. The terms and provisions of the Plan, as
it may be amended from time to time, are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained in
this Agreement and a term or provision of the Plan, the applicable terms and
conditions of the Plan will govern and prevail. However, no amendment of the
Plan after the date hereof may adversely alter or impair the issuance of the
shares of Stock to be made pursuant to this Agreement. You hereby accept the
Units subject to all the terms and provisions of the Plan and this Agreement and
agree that all decisions under, and interpretations of, the Plan and this
Agreement by the Administrator,

Rev. 6.2013                       8

--------------------------------------------------------------------------------



Committee or the Board shall be final, binding and conclusive upon you and your
heirs and legal representatives.


25.    Electronic Delivery of Documents. The Company may, in its sole
discretion, deliver any documents related to the Units and participation in the
Plan or future grants of Units that may be granted under the Plan, by electronic
means unless otherwise prohibited by local law. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party-designated by the Company.
    
26.    Language. If you are resident outside of the United States, you hereby
acknowledge and agree that it is your express intent that this Agreement and any
applicable Addendum, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Units, be drawn up
in English. If you have received this Agreement and any applicable Addendum, the
Plan or any other documents related to the Units translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.


27.    Addendum. Notwithstanding any provision of this Agreement to the
contrary, the Units shall be subject to any special terms and conditions for
your country of residence (and country of employment, if different) as are forth
in the applicable addendum to the Agreement (the “Addendum”). Further, if you
transfer your residence and/or employment to another country reflected in the
Addenda to these Agreements, the special terms and conditions for such country
will apply to you to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local laws, rules, and regulations, or to facilitate the
operation and administration of the Units and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate your transfer). Any applicable Addendum shall constitute part of
this Agreement.


28.    Additional Requirements. The Administrator reserves the right to impose
other requirements on the Units, any shares of Stock acquired pursuant to the
Units and your participation in the Plan to the extent the Administrator
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local laws, rules, and regulations or to
facilitate the operation and administration of the Units and the Plan. Such
requirements may include (but are not limited to) requiring you to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.


29.    Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principle
executive offices of the Company and to you at the address appearing in the
personnel records of the Company for you or to either party at such other
address as either party may designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.


30.     Conflicts. The Units granted pursuant to this Agreement and any
applicable Addendum is subject to the Plan. The terms and provisions of the Plan
as it may be amended

Rev. 6.2013                       9

--------------------------------------------------------------------------------



from time to time are hereby incorporated herein by reference. This Agreement
contains terms and provisions established by the Committee specifically for the
grant described herein. Unless the Committee has exercised its authority under
the Plan to establish specific terms of an Award, the terms of the Plan shall
govern. Subject to the limitations set forth in the Plan, the Committee retains
the right to alter or modify the Stock Units granted pursuant to this Agreement
as the Committee may determine are in the best interests of the Company.


31.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of The Commonwealth of Massachusetts
(without regard to the conflict of laws principles thereof) and applicable
federal laws. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Agreement, the
parties hereby submit and consent to the exclusive jurisdiction of the
Commonwealth of Massachusetts and agree that such litigation shall be conducted
only in the Commonwealth of Massachusetts, or the federal courts for the United
States for the District of Massachusetts, and no other courts, where this Award
is made and/or to be performed.


32.    Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.


33.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be the one and the same instrument.
SIGNATURE PAGE


IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant have executed and delivered this Agreement as a sealed instrument as
of the date and year first above written.




Number of Deferred Stock Units: ####


Vesting Schedule
20%        Month dd, yyyy
20%        Month dd, yyyy
20%        Month dd, yyyy
20%        Month dd, yyyy
20%        Month dd, yyyy






PARTICIPANT:




Signature _____________________________
<<Employee Name>>

Rev. 6.2013                       10

--------------------------------------------------------------------------------







BOSTON SCIENTIFIC CORPORATION            
Michael F. Mahoney
President and Chief Executive Officer


BOSTON SCIENTIFIC CORPORATION


ADDENDUM TO THE AWARD AGREEMENT
RELATING TO DEFERRED STOCK UNITS GRANTED
PURSUANT TO THE 2011 LONG-TERM INCENTIVE PLAN


In addition to the terms of the Plan and the Agreement, the Units are subject to
the following additional terms and conditions. All defined terms contained in
this Addendum shall have the same meaning as set forth in the Plan and the
Agreement. Pursuant to Section 27 of the Agreement, if you transfer your
residence and/or employment to another country reflected in an Addenda, the
additional terms and conditions for such country (if any) will apply to you to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable in order to comply with
local laws, rules, and regulations or to facilitate the operation and
administration of the Units and the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
your transfer).


AUSTRALIA


1.    Shareholder Approval Requirement. To the extent you are an individual
whose termination benefits are subject to Sections 200 to 200J of the
Corporations Act 2001, the Award is contingent upon the Company's satisfaction
of the shareholder approval requirements thereunder. To the extent the Company
does not or is unable to satisfy such requirements, your Award will be null and
void, and you will not have any claims against the Company to receive any
payment or other benefits in lieu of the Award.


2.    Securities Law Notice. The Award is granted pursuant to the Australian
Offer Document. Participation in the Plan and the Award granted under the Plan
are subject to the terms and conditions stated in the Australian Offer Document,
in addition to the Plan, the Agreement and this Addendum.


CANADA


1.    Settlement in Shares. Notwithstanding anything to the contrary in the
Agreement or the Plan, all Units shall be settled only in shares of Stock (and
shall not be settled in cash).


2.    Securities Law Notice. You are permitted to sell shares of Stock acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided the resale

Rev. 6.2013                       11

--------------------------------------------------------------------------------



of shares of Stock acquired under the Plan takes place outside of Canada through
the facilities of a stock exchange on which the shares of Stock are listed. The
shares of Stock are currently listed on the New York Stock Exchange.


3.    Data Privacy. You hereby authorize the Company and the Company's
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. You further authorize the Company and its Affiliates, and any stock
plan service provider that may be selected by the Company, to assist with the
Plan to disclose and discuss the Plan with their respective advisors. You
further authorize the Company and its Affiliates to record such information and
to keep such information in your employee file.
4.    Use of English Language. You acknowledge and agree that it is your express
wish that this Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. Vous reconnaissez et
consentez que c'est votre souhait exprès qui cet accord, de meme que tous
documents, toutes notifications et tous procédés légaux est entré dans, donné ou
instituté conformément ci-annexé ou relatant directement ou indirectement
ci-annexé, est formulé dans l'anglais.


CHILE


Private Placement. In accordance with Circular 99 of 2001, from Chile's
Superintendence of Securities, the grant of Units hereunder is not intended to
be a public offering of securities in Chile but instead is intended to be a
private placement. As a private placement, the Company has not submitted any
registration statement, prospectus or other filings with the local securities
authorities, and the Plan is not subject to the supervision of the local
securities authorities.


CHINA


1.    Immediate Sale of Shares. If you are a PRC national, you will be required
to immediately sell all shares of Stock acquired upon vesting of the Units (in
which case, this Addendum shall give the Company the authority to issue sales
instructions on your behalf). You agree to sign any additional agreements, forms
and/or consents that reasonably may be requested by the Company (or the
Company's designated brokerage firm) to effectuate the sale of the shares of
Stock (including, without limitation, as to the transfer of the sale proceeds
and other exchange control matters noted below) and shall otherwise cooperate
with the Company with respect to such matters. You acknowledge that neither the
Company nor the designated brokerage firm is under any obligation to arrange for
such sale of shares of Stock at any particular price (it being understood that
the sale will occur in the market) and that broker's fees and similar expenses
may be incurred in any such sale. In any event, when the shares of Stock are
sold, the sale proceeds, less any tax withholding, any broker's fees or
commissions, and any similar expenses of the sale will be remitted to you in
accordance with applicable exchange control laws and regulations.


2.    Exchange Control Restrictions. You understand and agree that, if you are
subject

Rev. 6.2013                       12

--------------------------------------------------------------------------------



to exchange control laws in China, you will be required to repatriate to China
immediately the proceeds from the sale of any shares of Stock acquired under the
Plan. You further understand that such repatriation of proceeds may need to be
effected through a special bank account established by the Company, and you
hereby consent and agree that proceeds from the sale of shares of Stock acquired
under the Plan may be transferred to such account by the Company on your behalf
prior to being delivered to you and that no interest shall be paid with respect
to funds held in such account. The proceeds may be paid to you in U.S. dollars
or local currency at the Company's discretion. If the proceeds are paid to you
in U.S. dollars, you understand that a U.S. dollar bank account in China must be
established and maintained so that the proceeds may be deposited into such
account. If the proceeds are paid to you in local currency, you acknowledge that
the Company is under no obligation to secure any particular exchange conversion
rate and that the Company may face delays in converting the proceeds to local
currency due to exchange control restrictions. You agree to bear any currency
fluctuation risk between the time the shares of Stock are sold and the net
proceeds are converted into local currency and distributed to you. You further
agree to comply with any other requirements that may be imposed by the Company
in the future in order to facilitate compliance with exchange control
requirements in China.


3.    Administration. The Company shall not be liable for any costs, fees, lost
interest or dividends or other losses you may incur or suffer resulting from the
enforcement of the terms of this Addendum or otherwise from the Company's
operation and enforcement of the Plan, the Agreement and the Award in accordance
with Chinese law including, without limitation, any applicable rules,
regulations and requirements imposed by the State Administration of Foreign
Exchange.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE TERMS AND
CONDITIONS OF THE PLAN, YOUR AWARD AGREEMENT AND THIS ADDENDUM.


By no later than [INSERT DATE], please sign and return this addendum to: [INSERT
CONTACT NAME AND ADDRESS].


___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


Employee ID: _______________________________


_____________________
Date


DENMARK


Treatment of Units upon Termination of Service. Notwithstanding any provisions
in the Agreement to the contrary, the treatment of the Units upon your
termination of employment shall be governed by the Act on Stock Options in
Employment Relations.



Rev. 6.2013                       13

--------------------------------------------------------------------------------



FRANCE


Use of English Language. You acknowledge and agree that it is your express wish
that this Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English. Vous reconnaissez et consentez que
c'est votre souhait exprès qui cet accord, de meme que tous documents, toutes
notifications et tous procédés légaux est entré dans, donné ou instituté
conformément ci-annexé ou relatant directement ou indirectement ci-annexé, est
formulé dans l'anglais.


HONG KONG


1.    IMPORTANT NOTICE/WARNING. The Agreement, the Addendum thereto for Hong
Kong, and all other materials pertaining to the Award have not been reviewed by
any regulatory authority in Hong Kong. You are hereby advised to exercise
caution in relation to the offer. If you have any doubts about any of the
contents of the materials pertaining to the Award, you should obtain independent
professional advice.


2.    Lapse of Restrictions. If, for any reason, shares of Stock are issued to
you within six months of the Grant Date, you agree that you will not sell or
otherwise dispose of any such shares of Stock prior to the six-month anniversary
of the Grant Date.


INDIA


Repatriation Requirements. As a condition of this Award, you agree to repatriate
any funds received pursuant to the Plan (e.g., proceeds from the sale of shares,
cash dividends) to India within 90 days of receipt.  In addition, you agree to
obtain evidence of the repatriation of funds in the form of a foreign inward
remittance certificate (“FIRC”) from the bank where you deposit the foreign
currency and to maintain the FIRC as evidence of the repatriation of funds in
the event the Reserve Bank of India or your Employer requests proof of
repatriation.


MEXICO


1.    Acknowledgement of the Agreement. By accepting the Units, you acknowledge
that you have received a copy of the Plan and the Agreement, including this
Addendum, which you have reviewed. You acknowledge further that you accept all
the provisions of the Plan and the Agreement, including this Addendum. You also
acknowledge that you have read and specifically and expressly approve the terms
and conditions set forth in the Agreement, which clearly provide as follows:
(1)
Your participation in the Plan does not constitute an acquired right;

(2)
The Plan and your participation in it are offered by the Company on a wholly
discretionary basis;

(3)
Your participation in the Plan is voluntary; and


Rev. 6.2013                       14

--------------------------------------------------------------------------------



(4)
The Company and its Affiliates are not responsible for any decrease in the value
of any shares of Stock acquired at vesting of the Units.

2.    Labor Law Acknowledgement and Policy Statement. By accepting the Award,
you acknowledge that the Company, with registered offices at One Boston
Scientifc Place, Natick, Masachusetts 01760, United States of America, is solely
responsible for the administration of the Plan. You further acknowledge that
your participation in the Plan, the grant of Award and any acquisition of shares
of Stock under the Plan do not constitute an employment relationship between you
and the Company because you are participating in the Plan on a wholly commercial
basis and your sole employer is [INSERT NAME OF LOCAL ENTITY]. Based on the
foregoing, you expressly acknowledge that the Plan and the benefits that you may
derive from participation in the Plan do not establish any rights between you
and your employer, and do not form part of the employment conditions and/or
benefits provided by your employer, and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of your employment.
You further understand that your participation in the Plan is the result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time, without any liability to you.
Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to the Company and its Affiliates,
branches, representation offices, shareholders, officers, agents or legal
representatives, with respect to any claim that may arise.
Spanish Translation
1.    Reconocimiento del Acuerdo. Al aceptar los Units, usted reconoce que ha
recibido una copia del Plan, y el Acuerdo, con inclusión de este apéndice, que
le han examinado. Usted reconoce, además, que usted acepta todas las
disposiciones del Plan, y en el Acuerdo. Usted también reconoce que ha leído y,
concretamente, y aprobar de forma expresa los términos y condiciones
establecidos en el Acuerdo, que claramente dispone lo siguiente:
(1)
Su participación en el Plan no constituye un derecho adquirido;

(2)
El Plan y su participación en el Plan se ofrecen por la Compañía en su totalidad
sobre una base discrecional;

(3)    Su participación en el Plan es voluntaria; y
(4)
La Compañía y sus Afiliadas no son responsables de ninguna disminución en el
valor de las acciones adquiridas en la adquisición de los « Units ».

2.    Reconocimiento de Ausencia de Relación Laboral y Declaración de la
Política. Al aceptar los Units, usted reconoce que la Compañía, con domicilio
social en, One Boston Scientifc Place, Natick, Masachusetts 01760, Estados
Unidos de América, es el único

Rev. 6.2013                       15

--------------------------------------------------------------------------------



responsable de la administración del Plan. Además, usted acepta que su
participación en el Plan, la concesión de Units y cualquier adquisición de
acciones en el marco del Plan no constituyen una relación laboral entre usted y
la Compañía porque usted está participando en el Plan en su totalidad sobre una
base comercial y su único empleador es [INSERT NAME OF LOCAL ENTITY]. Derivado
de lo anterior, usted expresamente reconoce que el Plan y los beneficios que
pueden derivarse de la participación en el Plan no establece ningún derecho
entre usted y su empleador y que no forman parte de las condiciones de empleo y
/ o prestaciones previstas por su empleador, y cualquier modificación del Plan o
la terminación de su contrato no constituirá un cambio o deterioro de los
términos y condiciones de su empleo.
Además, usted comprender que su participación en el Plan es causada por una
decisión discrecional y unilateral de la Compañía, por lo que la Compañía se
reserva el derecho absoluto a modificar y / o suspender su participación en el
Plan en cualquier momento, sin responsabilidad alguna para con usted.
Finalmente, usted manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de la Compañía, por cualquier compensación o daño
en relación con cualquier disposición del Plan o de los beneficios derivados del
mismo, y en consecuencia usted otorga un amplio y total finiquito a la Compañía,
sus Afiliadas, sucursales, oficinas de representación, sus accionistas,
directores, agentes y representantes legales con respecto a cualquier demanda
que pudiera surgir.
BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE TERMS AND
CONDITIONS OF THE PLAN, YOUR AWARD AGREEMENT AND THIS ADDENDUM.


By no later than [INSERT DATE], please sign and return this addendum to: [INSERT
CONTACT NAME AND ADDRESS].


___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


Employee ID: _______________________________


_____________________
Date


NETHERLANDS


Waiver of Termination Rights. As a condition to the grant of the Units, you
hereby waive any and all rights to compensation or damages as a result of the
termination of employment with the Company and the Employer for any reason
whatsoever, insofar as those rights result or may result from (a) the loss or
diminution in value of such rights or entitlements under the Plan, or (b) your
ceasing to have rights under, or ceasing to be entitled to any awards under the
Plan as a result of such termination.



Rev. 6.2013                       16

--------------------------------------------------------------------------------



PHILIPPINES


Settlement in Cash. Pursuant Section 2 of the Agreement, the Company shall
settle your Units in the form of a cash payment unless, at the time of vesting,
share settlement does not trigger the need for any approval from and/or filing
with the Philippines Securities and Exchange Commission.


SINGAPORE


1.    Director Notification Requirement. Directors of a Singaporean Subsidiary
and/or Affiliate are subject to certain notification requirements under the
Singapore Companies Act. Directors must notify the Singapore Subsidiary and/or
Affiliate in writing of an interest (e.g., unvested Units, shares of Stock,
etc.) in the Company or any Subsidiary and/or Affiliate within two (2) days of
(i) its acquisition or disposal, (ii) any change in previously disclosed
interest (e.g., when shares of Stock acquired at vesting are sold), or
(iii) becoming a director.
2.    Private Placement. The grant of Units is being made pursuant to the
“Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been and will not
be lodged or registered as a prospectus with the Monetary Authority of Singapore
and is not regulated by any financial supervisory authority pursuant to any
legislation in Singapore. Accordingly, statutory liability under the SFA in
relation to the content of prospectuses would not apply. You should note that
the Units are subject to section 257 of the SFA and you will not be able to make
(i) any subsequent sale of the shares of Stock in Singapore or (ii) any offer of
such subsequent sale of the shares of Stock subject to the Units in Singapore,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA (Chapter 289,
2006 Ed.).


SOUTH AFRICA


1.    Withholding Taxes. The following provision supplements Section 13 of the
Agreement:


By accepting the Units, you agree to notify the Employer of the amount of any
gain realized upon vesting of the Units. If you fail to advise the Employer of
the gain realized upon vesting of the Units, you may be liable for a fine. You
will be responsible for paying any difference between the actual tax liability
and the amount withheld.


2.    Exchange Control Obligations. You are solely responsible for complying
with applicable exchange control regulations and rulings (the “Exchange Control
Regulations”) in South Africa. As the Exchange Control Regulations change
frequently and without notice, you should consult your legal advisor prior to
the acquisition or sale of shares of Stock under the Plan to ensure compliance
with current Exchange Control Regulations. Neither the Company nor any of its
Affiliates will be liable for any fines or penalties resulting from your failure
to comply with applicable laws.

Rev. 6.2013                       17

--------------------------------------------------------------------------------





SPAIN


Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. This
provision supplements the terms of the Agreement.


In accepting the grant of Units, you acknowledge that you consent to
participation in the Plan and have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted Units under the Plan to individuals who may be employees of
the Company or its Affiliates throughout the world. The decision is a limited
decision that is entered into upon the express assumption and condition that any
grant will not economically or otherwise bind the Company or any of its
Affiliates on an ongoing basis. Consequently, you understand that the Units are
granted on the assumption and condition that the Units and the shares of Stock
acquired upon vesting of the Units shall not become a part of any employment
contract (either with the Company or any of its Affiliates) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, you understand that
this grant would not be made to you but for the assumptions and conditions
referenced above; thus, you acknowledge and freely accept that should any or all
of the assumptions be mistaken or should any of the conditions not be met for
any reason, the grant of Units shall be null and void.


You understand and agree that, as a condition of the grant of Units, your
termination of employment for any reason (including the reasons listed below)
will automatically result in the loss of the Units to the extent the Units have
not vested as of date the you cease active employment. In particular, you
understand and agree that any unvested Units as of the date you cease active
employment will be forfeited without entitlement to the underlying shares of
Stock or to any amount of indemnification in the event of the termination of
employment by reason of, but not limited to, resignation, retirement, disability
prior to the first anniversary of the Grant Date, disciplinary dismissal
adjudged to be with cause, disciplinary dismissal adjudged or recognized to be
without cause, individual or collective dismissal on objective grounds, whether
adjudged or recognized to be with or without cause, material modification of the
terms of employment under Article 41 of the Workers' Statute, relocation under
Article 40 of the Workers' Statute, Article 50 of the Workers' Statute,
unilateral withdrawal by the Employer and under Article 10.3 of the Royal Decree
1382/1985. You acknowledge that you have read and specifically accept the
conditions referred to in the Agreement regarding the impact of a termination of
employment on your Award.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE TERMS AND
CONDITIONS OF THE PLAN, YOUR AWARD AGREEMENT AND THIS ADDENDUM.









Rev. 6.2013                       18

--------------------------------------------------------------------------------



By no later than [INSERT DATE], please sign and return this addendum to: [INSERT
CONTACT NAME AND ADDRESS].


___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


Employee ID: _______________________________


_____________________
Date


UNITED KINGDOM


1. Income Tax and Social Insurance Contribution Withholding. The following
provision shall replace Section 13 of the Agreement:


Regardless of any action the Company or the Affiliate that employs you (the
“Employer”) (if applicable) takes with respect to any or all income tax, primary
and secondary Class 1 National Insurance contributions, payroll tax or other
tax-related withholding attributable to or payable in connection with or
pursuant to the grant or vesting of the Award and the acquisition of Stock, or
the release or assignment of the Award for consideration, or the receipt of any
other benefit in connection with the Award (“Tax-Related Items”), you
acknowledge and agree that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility. Furthermore, the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including the grant of the Award, the vesting of the Award, and the issuance of
Stock in settlement, the subsequent sale of any Stock acquired and the receipt
of any dividends; and (b) do not commit to structure the terms of the grant or
any aspect of the Award to reduce or eliminate your liability for Tax-Related
Items.


As a condition of the issuance of Stock upon vesting of the Award, the Company
and/or the Employer shall be entitled to withhold and you agree to pay, or make
adequate arrangements satisfactory to the Company and/or the Employer to
satisfy, all obligations of the Company and/or the Employer to account to HM
Revenue & Customs (“HMRC”) for any Tax-Related Items. In this regard, you
authorize the Company and/or the Employer to withhold all applicable Tax-Related
Items legally payable by you by withholding a sufficient number of whole shares
of Stock having a fair market value (determined in the Company's reasonable
discretion) on the applicable withholding date equal to the minimum amount of
Tax-Related Items required to be withheld. Alternatively, or in addition, if
permissible under local law, you authorize the Company and/or the Employer, at
its discretion and pursuant to such procedures as it may specify from time to
time, to satisfy the obligations with regard to all Tax-Related Items legally
payable by you by one or a combination of the following: (a) withholding from
any wages or other cash compensation paid to you by the Company and/or the
Employer; (b) arranging for the sale of a sufficient number of whole shares of
Stock otherwise deliverable to you (on your behalf and at your direction
pursuant to this

Rev. 6.2013                       19

--------------------------------------------------------------------------------



authorization); or (c) withholding from the proceeds of the sale of a sufficient
number of whole shares of Stock acquired upon vesting of the Award. If the
obligation for Tax-Related Items is satisfied by withholding a whole number of
shares of Stock as described herein, you will be deemed to have been issued the
full number of shares subject to the Award, notwithstanding that a number of the
shares of stock are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Award.


If, by the date on which the event giving rise to the Tax-Related Items occurs
(the "Chargeable Event"), you have relocated to another country, you acknowledge
that the Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one country.


You also agree that the Company and the Employer may determine the amount of
Tax-Related Items to be withheld and accounted for by reference to the maximum
applicable rates, without prejudice to any right which you may have to recover
any overpayment from the relevant tax authorities. You shall pay to the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to account to HMRC with respect to the Chargeable Event that
cannot be satisfied by the means previously described. If any of the foregoing
methods of collection are not allowed under applicable laws or if you fail to
comply with your obligations in connection with the Tax-Related Items as
described in this section, the Company may refuse to deliver the shares of Stock
acquired under the Plan.


If payment or withholding is not made within 90 days of the Chargeable Event or
such other period as required under U.K. law (the "Due Date"), you agree that
the amount of any uncollected Tax-Related Items shall (assuming you are not a
director or executive officer of the Company (within the meaning of Section
13(k) of the U.S. Securities and Exchange Act of 1934, as amended), constitute a
loan owed by you to the Employer, effective on the Due Date. You agree that the
loan will bear interest at the then-current HMRC Official Rate and it will be
immediately due and repayable, and the Company and/or the Employer may recover
it at any time thereafter by any of the means referred to above. Notwithstanding
the foregoing, if you are a director or executive officer of the Company (within
the meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), you shall not be eligible for a loan from the Company to cover the
income tax liability. In the event that you are a director or executive officer
and the income tax is not collected from or paid by you by the Due Date, the
amount of any uncollected income tax may constitute a benefit to you on which
additional income tax and national insurance contributions (“NICs”) will be
payable. You will be responsible for paying and reporting any income tax due on
this additional benefit directly to HMRC under the self-assessment regime, and
the Company or the Employer (as applicable) will hold you liable for the cost of
any employee NICs due on this additional benefit. The Company or the Employer
(as applicable) may recover the cost of any such employee NICs from you at any
time by any of the means referred to in this Section 13.


2. Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from your

Rev. 6.2013                       20

--------------------------------------------------------------------------------



ceasing to have rights under or to be entitled to the Award, whether or not as a
result of the termination of your employment with the Company or its Affiliates
for any reason whatsoever (whether the termination is in breach of contract or
otherwise), or from the loss or diminution in value of the Award. Upon the grant
of the Award, you shall be deemed irrevocably to have waived any such
entitlement.







Rev. 6.2013                       21